Jordan, Judge.
Donald Harvey by next friend filed suit to recover damages for personal injuries sustained in an automobile collision which was caused by the alleged negligence of the defendants. The jury returned a verdict for the plaintiff and the exception is to the denial of the defendants’ amended motion for new trial. Held:
1. “Where an extract from the charge of the court states a complete proposition and is correct in itself, it is not subject to exception merely because of failure to add something else to it. The exception should be to the omission and not to the instruction given.” Georgia Power Co. v. Chapman, 46 Ga. App. 582 (3) (168 SE 131). The charge to which exception was taken in special ground 4 was a correct and complete statement of the law relating to the non-imputability of negligence of the host driver to a guest passenger, Hathcock v. Georgia Northern R. Co., 90 Ga. App. 533, 536 (83 SE2d 329), Goldstein v. Gee, 76 Ga. App. 637 (2) (46 SE2d 763); and said charge was not subject to exception on the grounds that the court should have charged some other principle of law in connection therewith.
2. “It is proper to so charge the jury as to restrict the recovery to the grounds of negligence alleged in the petition.” Owens v. Nichols, 139 Ga. 475 (4) (77 SE 635). The trial court in *542the excerpt from the charge complained of in special ground 5 correctly instructed the jury in regard to this principle of law; and said charge was not erroneous for any reasons assigned. See Dowis v. McCurdy, 109 Ga. App. 488 (136 SE2d ).
Decided April 7, 1964.
Merritt & Pruitt, Glyndon C. Pruitt, for plaintiffs in error.
Lokey •& Bowden, Glenn Frick, contra.
3. The remaining special ground has been abandoned.
4. The verdict for the plaintiff was supported by the evidence and the general grounds of the amended motion are without merit.

Judgment affirmed.


Bell, P. J., and Eberhardt, J., concur.